Citation Nr: 0520548	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on June 29, 2003.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The appellant reportedly had active military service from 
January 1952 to January 1956.  This matter comes before the 
Board of Veterans' Appeals (Board) from a July 2003 
determination by the Department of Veterans Affairs (VA) 
Medical Center in Shreveport, Louisiana.


FINDINGS OF FACT

1.  On June 29, 2003, the appellant incurred emergency 
medical expenses at Texas Trauma and Emergency Care, which is 
a private (non-VA) medical care facility.  

2.  The appellant has not established entitlement to service 
connection for any disability; he is only eligible for 
reimbursement of private medical expenses under the Veterans 
Millennium Health Care and Benefits Act.

3.  The evidence establishes that the appellant had coverage 
under a health-plan  contract (Medicare Part B) at the time 
he received emergency treatment on 
June 29, 2003.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on June 29, 2003, have not been 
met. 38 U.S.C.A. §§ 1725, 1728(a) (West 2002); 38 C.F.R. §§  
17.54, 17.120, 17.1000, 17.1002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks reimbursement for emergency medical 
expenses that he incurred on June 29, 2003, at Texas Trauma 
and Emergency Care, which is a non-VA medical facility.  
Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54.  The record does not contain any indication that the 
veteran was told that VA would authorize payment for this 
private medical treatment.  The appellant does not dispute 
this fact.  The appellant's treatment at Texas Trauma and 
Emergency Care therefore was not authorized.  

Nevertheless, the law provides that VA may reimburse veterans 
for unauthorized medical expenses incurred in non-VA 
facilities where:

(a) For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1) For an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service- 
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability (does 
not apply outside of the States, 
Territories, and possessions of the 
United States, the District of Columbia, 
and the Commonwealth of Puerto Rico); (4) 
For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and


(c) When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 C.F.R. § 17.120.  See also 38 U.S.C.A. § 1728(a) (West 
2002).

The emergency treatment rendered to the appellant on June 29, 
2003, was not for the purpose of treating an adjudicated 
service-connected disability or a non-service-connected 
disability which was aggravating a service- connected 
disability.  The appellant has not established service 
connection for any disorder, to include one that is total and 
permanent.  There is also no indication that the appellant 
was participating in a rehabilitation program at the time of 
his hospitalization.  The appellant has made no allegation 
contrary to these findings.  Thus, the facts surrounding the 
current appeal do not fit into the statutory scheme 
established by Congress for the payment of or reimbursement 
for expenses incurred at a non-VA facility.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that all three regulatory/statutory requirements outlined 
above (a, b, and c) must be met before the reimbursement may 
be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  
The criteria for reimbursement of unauthorized medical 
expenses under 38 C.F.R. § 17.120 were not met.  Once again, 
the appellant does not contend otherwise.

Indeed, the appellant has specifically voiced disagreement 
with the VA's determination that he is not entitled to 
payment or reimbursement for the private medical expenses 
incurred on June 29, 2003, as adjudicated under the Veterans 
Millennium Health Care and Benefits Act (Act).  The Act 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24- month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2004).  
However, under 38 U.S.C.A. § 1725, a veteran is only 
considered to be "personally liable" for treatment if he has 
no entitlement to care or services under a health-plan 
contract, which includes an insurance policy or contract, 
medical or hospital service agreement, membership or 
subscription contract, or similar arrangement under which 
health services for individuals are provided or the expenses 
of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) 
and (f)(2)(A).

The appellant's Health Insurance Claim Form indicates that he 
has health care coverage under "Medicare."  The evidence of 
record establishes the appellant has had health care coverage 
under Medicare Part A and B since 1995.  Medicare "Part B" is 
a supplementary medical insurance for the aged and disabled 
and was created pursuant to section 1831 of the Social 
Security Act.   See 42 U.S.C.A. § 1395j (West 2002).  The 
definition of a health-care contract includes such insurance 
plans.  38 C.F.R. § 17.1000(a)(2) (2004); 38 U.S.C.A. § 
1725(f)(2)(B).  The criteria for reimbursement for the 
reasonable value of emergency treatment under the provisions 
of 38 U.S.C.A. § 1725 and its implementing regulations are 
not met.

The Board recognizes that the Statement of the Case issued to 
the appellant does not appear to have provided specific 
notice or citation to 38 U.S.C.A. § 1725 as a basis for 
denying his claim.  However, the appellant is not prejudiced 
by the Board's application of this law in the first instance 
because the law is dispositive.  See Bernard v. Brown, 4 Vet. 
App. 384, 392- 94 (1993); Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

The Board also notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq., which made several amendments to 
the law governing certain VA claims, to include redefining 
VA's duty-to-assist and notification obligations.  However, 
it does not appear that these changes are applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).

The Board further notes that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant' s 
lack of legal eligibility.  38 C.F.R § 3.159(d).  The 
enactment of the VCAA has no material effect on adjudication 
of the issue decided herein.  The law, not the evidence, 
controls the outcome of this appeal.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994)).  In Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001), the Court held that the enactment of the 
VCAA does not affect matters on appeal when the question is 
one limited to statutory interpretation.  Taking these 
factors into consideration, there is no indication that there 
is any prejudice to the appellant by the order of the events 
in this case.  Additional expenditure of VA's limited 
resources is not warranted and there is no prejudice to the 
appellant in proceeding to consider the claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Bernard v. Brown, 4 
Vet. App. 384 (1993). see also VAOPGCPREC 5-2004.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on June 29, 2003, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


